El Juez PresideNte Señor del Toro,*
emitió la opinión del tribunal.
Se pide la desestimación de este recurso de apelación porque el escrito interponiéndolo no se dirigió al Secretario de la corte; porque no se dice en qué oficina de correo se *156depositó la copia enviada a la parte contraria, ni tampoco qne fuera debidamente franqueada, y porque es frívola.
En efecto el escrito de apelación archivado no se ajiista a la práctica seguida en Puerto Rico que es la reco-mondada en. todos los formularios que hemos consultado y la que está en armonía con el texto inglés del artículo 296 del Código de Enjuiciamiento Civil. (Comp. 1911, p. 865). En vez de archivarse una notificación al Secretario de la Corte y al ahogado de la parte contraria, se presentó un escrito titulado “Moción de Apelación.” El escrito en forma de notificación es importante porque llama directa-mente la atención al funcionario y a la otra parte sobre la materia. Sin embargo, como de la “moción” a que nos he-mos referido aparece sin lugar a dudas de ningún género, que la apelación se interpuso, no creemos que la forma irregular del escrito, por sí sola, deba dar motivo a la desesti-mación del recurso.
La diligencia de notificación dice:
“Yo, el abajo firmado, declaro: que soy el abogado defensor de doña Lucía Ldssy viuda de Lugo Viña, apelante en este caso, y hoy he puesto en el buzón del correo de esta ciudad, un sobre con-teniendo una copia de esta moción de apelación, dirigida al abogado del demandante señor Francisco González Fagundo que tiene su ofi-cina en Humacao, con el objeto de notificarle dicha apelación.'— (Fdo.) Manuel F. Lossy.
“Suscrito y jurado por Manuel F. Lossy, abogado mayor de edad y vecino de aquí a quien conozco personalmente.
“San Juan, 27 marzo 1925. — (Fdo.) Edo. Pérez Casalduc, Se- , cretario de la Corte.
“Por: J. E. Gelpí, Sub-Sec.”
Aunque'no se consigna expresamente como debiera el nom-bre de la oficina de correo en que el sobre se depositó, se deduce que fué la de San Juan. Tampoco procede, pues, por tal motivo, la desestimación.
En cuanto al franqueo ni se expresa, ni hay base para deducir que fué pagado. Para que se entienda hecha *157la “remisión por correo” la ley exige ele modo terminante que el sobre se franquee. Artículo 322 dél Código de En-juiciamiento Civil. (Comp. 1911, p. 907, see. 5366.)
Es el deber del apelante demostrar por sí mismo que su apelación fue debidamente interpuesta. De otro modo no surgiría de los autos la jurisdicción de esta corte. Para que una apelación se entienda debidamente interpuesta es necesario que se notifique al Secretario de la corte y al abo-gado o abogados de la parte o partes contrarias. Aquí consta que la apelación se notificó al Secretario pero no a la parte contraria porque habiéndose escogido el medio de la remisión por correo no consta que el sobre fuera fran-queado.

Siendo ello así, no apareciendo que esta corte haya adqui-rido jurisdicción, debe desestimarse el recurso.

Aunque dada la anterior conclusión no es necesario resolver si existe o no el otro motivo de desestimación alegado, a saber: que la apelación es frívola, deseamos consignar que del estudio que fiemos fieefio nos inclinamos a creer que el recurso carece de todo fundamento sólido.